Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contacts: Ray Davis President/CEO Umpqua Holdings Corporation 503-727-4101 raydavis@umpquabank.com Ron Farnsworth SVP/Finance Umpqua Holdings Corporation 503-727-4108 ronfarnsworth@umpquabank.com UMPQUA HOLDINGS REPORTS SECOND QUARTER 2007 OPERATING EARNINGS OF $0.35 PER DILUTED SHARE PORTLAND, Ore.  July 19, 2007  Umpqua Holdings Corporation (NASDAQ: UMPQ), parent company of Umpqua Bank and Strand, Atkinson, Williams & York, Inc., today announced second quarter 2007 operating earnings of $21.3 million, or $0.35 per diluted share, compared to $20.6 million, or $0.42 per diluted share, for the second quarter of 2006. Operating earnings exclude merger related expenses, net of tax. Including merger related expenses, net income for the second quarter of 2007 was $19.9 million, or $0.32 per diluted share, compared to $19.6 million, or $0.40 per diluted share for the second quarter of 2006. Significant items for the second quarter include: North Bay Bancorp acquisition and system conversion complete, anticipated cost savings are on track; Year to date annualized loan growth of 7%, excluding the acquisition; Year to date annualized deposit growth of 4%, excluding the acquisition, with non-interest bearing demand deposit mix increasing from 20.2% to 21.2%; Net interest margin, on a tax equivalent basis, declined 13 basis points during the second quarter, to 4.34%, of which 7 basis points related to interest reversal on non-performing loans; Cost of interest bearing deposits increased 4 basis points during second quarter, lowest rate of quarterly growth in three years; Provision for loan losses of $3.4 million, related to a $34.7 million net increase in non-performing loans, and $1.2 million interest reversal in the second quarter, represents a $0.04 reduction per diluted share; Net recoveries of $59 thousand year to date; Total non-interest income increased 14% on a sequential quarter basis; On track with non-acquisition related cost saving initiatives announced in first quarter; Bank efficiency ratio, excluding merger related expenses, improved from 55.88% in the first quarter to 54.32% in the second quarter; Repurchased 2.37 million shares during the second quarter. Umpqua Holdings Corporation Announces Second Quarter 2007 Results July 19, 2007 Page 2 of 13 "Although the financial services industry is currently operating in a challenging environment, Umpqua has a team of seasoned and professional bank executives that have successfully faced similar challenges in the past, said Umpqua Holdings Corporation president and CEO, Ray Davis. We remain ever mindful of shareholder interests and will continue to build value for our investors. Accordingly, as a growth company we will open more stores, will roll out new product offerings and continue our innovative approach to banking. The following is a comparison of net income to operating earnings for all periods presented: Quarter ended: Six months ended: (Dollars in thousands, except per share data) 6/30/07 3/31/07 6/30/06 6/30/07 6/30/06 Net Income $ 19,913 $ 20,662 $ 19,631 $ 40,575 $ 37,058 Add Back: Merger related expenses, net of tax 1,430 332 994 1,762 1,144 Operating Earnings $ 21,343 $ 20,994 $ 20,625 $ 42,337 $ 38,202 Earnings per diluted share: Net Income $ 0.32 $ 0.35 $ 0.40 $ 0.67 $ 0.79 Operating Earnings $ 0.35 $ 0.36 $ 0.42 $ 0.70 $ 0.81 Total consolidated assets as of June 30, 2007 were $8.1 billion, compared to $7.2 billion a year ago. Total gross loans and leases, and deposits, were $6.0 billion and $6.4 billion, respectively, as of June 30, 2007, compared to $5.3 billion and $5.5 billion, respectively, a year ago. The Company completed its acquisition of North Bay Bancorp on April 26, 2007. The Company issued 5,170,941 shares in connection with the acquisition, with a total deal value of $142.3 million. The system integration with North Bay Bancorp was completed in May 2007. The following table presents the year to date 2007 organic growth rates, which exclude the effects of the North Bay Bancorp acquisition: Loans and (in thousands) Leases Deposits Assets As reported, 6/30/07 $ 5,981,750 $ 6,414,425 $ 8,144,558 less: 12/31/06 balances 5,361,862 5,840,294 7,344,236 Total growth 619,888 574,131 800,322 less: acquisition 442,950 462,624 725,205 Organic growth $ 176,938 $ 111,507 $ 75,117 Annualized organic growth rate 7 % 4 % 2 % During the first half of 2007, the Company had net recoveries of $59 thousand, compared to net recoveries of $513 thousand for the first half of 2006. Non-performing loans and leases were $48.0 million at June 30, 2007, representing 0.80% of total loans and leases. The allowance for credit losses was 1.17% of total loans and leases at June 30, 2007. During the second quarter, the Company reversed $1.2 million of interest related to new non-performing loans. Umpqua Holdings Corporation Announces Second Quarter 2007 Results July 19, 2007 Page 3 of 13 The Company reported a tax equivalent net interest margin of 4.34% for the second quarter of 2007, compared to 4.68% for the second quarter of 2006, and 4.47% for the first quarter of 2007. The decrease in net interest margin over these time periods resulted from increases in short-term market interest rates and the competitive climate, characterized by increasing deposit costs combined with declining earning asset yields, which was partially attributed to the interest reversal discussed previously. The interest reversal noted above resulted in a 7 basis point decline in the tax equivalent net interest margin during the quarter. Excluding merger related expenses, the Bank efficiency ratio was 54.32% for the second quarter, down from 55.88% for the first quarter. The decrease related primarily to achievement of cost saving initiatives during the second quarter. During the first quarter of 2007, the Company elected early adoption of Statements of Financial Accounting Standard (SFAS) 157 and 159, effective January 1, 2007. SFAS 159, which was issued in February 2007, permits the measurement of selected financial instruments at fair value as of specified election dates. Upon adoption of SFAS 159, the Company selected the fair value measurement option only on certain junior subordinated debentures. The initial fair value measurement of these debentures resulted in a $2.1 million cumulative-effect adjustment, net of tax, recorded as a reduction in retained earnings as of January 1, 2007. The income effect of this fair value adjustment for the first quarter of 2007 of $329 thousand was previously reported in interest expense on junior subordinated debentures. During the second quarter of 2007, this amount was reclassified to other non-interest income. As of June 30, 2007, total shareholders equity was $1.3 billion. Book value per share was $20.48 and tangible book value per share was $7.96. During the second quarter, the Company repurchased 2,366,421 shares of stock at a weighted average price of $25.48 per share. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles in the United States of America (GAAP), this press release contains certain non-GAAP financial measures. Umpqua believes that non-GAAP financial measures provide investors with information useful in understanding Umpquas financial performance. Umpqua provides measures based on operating earnings, which exclude merger-related expenses. Operating earnings per diluted share is calculated by dividing operating earnings by the same diluted share total used in determining diluted earnings per share. A reconciliation of these non-GAAP measures to the most comparable GAAP equivalent is included in the attached financial tables or where the non-GAAP measure is presented. Forward-Looking Statements This press release includes forward-looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to various risk factors, including those set forth from time to time in our filings with the SEC. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. In this press release we make forward-looking statements about opening new stores and introducing new products. Umpqua Holdings Corporation Announces Second Quarter 2007 Results July 19, 2007 Page 4 of 13 About Umpqua Holdings Corporation Umpqua Holdings Corporation (NASDAQ: UMPQ) is the parent company of Umpqua Bank, an Oregon-based community bank recognized for its entrepreneurial approach, innovative use of technology, and distinctive banking solutions. Umpqua Bank has 144 locations between Napa, Calif. and Bellevue, Wash., along the Oregon and Northern California Coast and in Central Oregon. Umpqua Holdings also owns a retail brokerage subsidiary Strand, Atkinson, Williams & York, Inc., which has locations in Umpqua Bank stores and in dedicated offices throughout Oregon and Southwest Washington. Umpqua Bank's Private Client Services Division provides tailored financial services and products to individual customers. Umpqua Holdings Corporation is headquartered in Portland, Ore. For more information, visit www.umpquaholdingscorp.com. Umpqua Holdings Corporation will conduct a quarterly earnings conference call Thursday, July 19, 2007, at 10:00 a.m. PST (1:00 p.m. EST) during which the Company will discuss first quarter 2007 results and provide an update on recent activities. There will be a question-and-answer session following the presentation. Shareholders, analysts and other interested parties are invited to join the call by dialing 800-369-2088 a few minutes before 10:00 a.m. The password is UMPQUA. Information to be discussed in the teleconference will be available on the Companys website prior to the call at www.umpquaholdingscorp.com. A rebroadcast can be found approximately one hour after the conference call by dialing 800-365-4718, or by visiting the Companys website. Umpqua Holdings Corporation Announces Second Quarter 2007 Results July 19, 2007 Page 5 of 13 Umpqua Holdings Corporation Consolidated Statements of Income (Unaudited) Quarter Ended: Dollars in thousands, except per share data June 30, 2007 March 31, 2007 June 30, 2006 Interest income Loans and leases $ 111,797 $ 103,981 $ 86,004 Interest and dividends on investments: Taxable 8,720 7,519 6,693 Exempt from federal income tax 1,335 1,228 854 Dividends 88 65 56 Temporary investments 616 894 336 Total interest income 122,556 113,687 93,943 Interest expense Deposits 44,581 41,031 25,953 Repurchase agreements and fed funds purchased 824 403 1,802 Junior subordinated debentures 4,022 3,863 3,376 Term debt 813 80 2,055 Total interest expense 50,240 45,377 33,186 Net interest income 72,316 68,310 60,757 Provision for loan and lease losses 3,413 83 54 Non-interest income Service charges 8,148 7,052 6,450 Brokerage fees 2,679 2,417 2,534 Mortgage banking revenue 2,607 1,799 2,503 Gain (loss) on sale of securities (2 ) 5 (1 ) Other income 2,498 2,692 2,320 Total non-interest income 15,930 13,965 13,806 Non-interest expense Salaries and benefits 28,898 28,269 23,337 Occupancy and equipment 8,782 8,826 7,199 Intangible amortization 1,490 1,143 791 Other 12,392 11,220 10,260 Merger related expenses 2,383 554 1,656 Total non-interest expense 53,945 50,012 43,243 Income before provision for income taxes 30,888 32,180 31,266 Provision for income tax 10,975 11,518 11,635 Net income $ 19,913 $ 20,662 $ 19,631 Weighted average shares outstanding 60,679,485 58,176,465 48,528,525 Weighted average diluted shares outstanding 61,397,575 58,830,444 48,994,482 Earnings per share  Basic $ 0.33 $ 0.36 $ 0.40 Earnings per share  Diluted $ 0.32 $ 0.35 $ 0.40 Umpqua Holdings Corporation Announces Second Quarter 2007 Results July 19, 2007 Page 6 of 13 Umpqua Holdings Corporation Consolidated Statements of Income (Unaudited) Six Months Ended: Dollars in thousands, except per share data June 30, 2007 June 30, 2006 Interest income Loans and leases $ 215,778 $ 159,124 Interest and dividends on investments: Taxable 16,239 13,404 Exempt from federal income tax 2,563 1,598 Dividends 153 100 Temporary investments 1,510 463 Total interest income 236,243 174,689 Interest expense Deposits 85,612 46,991 Repurchase agreements and fed funds purchased 1,227 4,191 Trust preferred securities 7,885 6,388 Other borrowings 893 2,083 Total interest expense 95,617 59,653 Net interest income 140,626 115,036 Provision for loan and lease losses 3,496 75 Non-interest income Service charges 15,200 11,934 Brokerage fees 5,096 4,902 Mortgage banking revenue 4,406 4,347 Gain (loss) on sale of securities 3 (1 ) Other income 5,190 4,826 Total non-interest income 29,895 26,008 Non-interest expense Salaries and benefits 57,167 45,138 Occupancy and equipment 17,608 14,367 Intangible amortization 2,633 1,338 Other 23,612 19,473 Merger related expenses 2,937 1,907 Total noninterest expense 103,957 82,223 Income before income taxes 63,068 58,746 Provision for income tax 22,493 21,688 Net income $ 40,575 $ 37,058 Weighted average shares outstanding 59,434,889 46,604,165 Weighted average diluted shares outstanding 60,131,603 47,111,951 Earnings per share  Basic $ 0.68 $ 0.80 Earnings per share  Diluted $ 0.67 $ 0.79 Umpqua Holdings Corporation Announces Second Quarter 2007 Results July 19, 2007 Page 7 of 13 Umpqua Holdings Corporation Consolidated Balance Sheets (Unaudited) Dollars in thousands, except per share data June 30, 2007 March 31, 2007 June 30, 2006 Assets: Cash and due from banks $ 182,739 $ 140,986 $ 176,983 Temporary investments 40,904 87,877 61,981 Investment securities: Trading 3,090 3,010 376 Available for sale 893,125 786,301 692,910 Held to maturity 8,333 8,698 9,676 Loans held for sale 16,953 16,515 31,118 Loans and leases 5,981,750 5,392,137 5,296,720 Less: Allowance for loan and lease losses (68,723 ) (60,263 ) (58,516 ) Loans and leases, net 5,913,027 5,331,874 5,238,204 Restricted equity securities 16,715 15,510 20,538 Premises and equipment, net 108,656 100,189 100,040 Other real estate owned 69 Mortgage servicing rights, net 9,966 9,524 11,550 Goodwill and other intangibles 767,710 677,854 682,789 Other assets 183,340 159,700 153,709 Total assets $ 8,144,558 $ 7,338,038 $ 7,179,943 Liabilities: Deposits $ 6,414,425 $ 5,830,905 $ 5,464,770 Securities sold under agreements to repurchase 59,553 48,434 61,720 Fed funds purchased 48,000 - - 200,000 Term debt 75,095 7,461 57,081 Junior subordinated debentures, at fair value 99,808 100,076 - - Junior subordinated debentures, at amortized cost 105,213 105,480 204,222 Other liabilities 86,426 77,323 79,050 Total liabilities 6,888,520 6,169,679 6,066,843 Shareholders' equity: Common stock 1,019,618 933,064 923,309 Retained earnings 251,715 242,870 208,335 Accumulated other comprehensive loss (15,295 ) (7,575 ) (18,544 ) Total shareholders' equity 1,256,038 1,168,359 1,113,100 Total liabilities and shareholders' equity $ 8,144,558 $ 7,338,038 $ 7,179,943 Common shares outstanding at period end 61,315,960 58,223,810 57,651,533 Book value per share $ 20.48 $ 20.07 $ 19.31 Tangible book value per share $ 7.96 $ 8.42 $ 7.46 Tangible equity $ 488,328 $ 490,505 $ 430,311 Umpqua Holdings Corporation Announces Second Quarter 2007 Results July 19, 2007 Page 8 of 13 Umpqua Holdings Corporation Loan Portfolio (Unaudited) Dollars in thousands June 30, 2007 March 31, 2007 June 30, 2006 Loans and leases by class: Commercial real estate $ 3,058,774 $ 2,732,029 $ 2,728,367 Residential real estate 371,894 315,764 301,390 Construction 1,148,726 1,155,821 1,142,487 Total real estate 4,579,394 4,203,614 4,172,244 Commercial 1,323,640 1,123,654 1,065,874 Leases 35,477 24,293 18,192 Installment and other 54,504 51,175 54,713 Deferred loan fees, net (11,265 ) (10,599 ) (14,303 ) Total loans and leases $ 5,981,750 $ 5,392,137 $ 5,296,720 Quarter Ended Quarter Ended Quarter Ended Dollars in thousands June 30, 2007 March 31, 2007 June 30, 2006 Allowance for credit losses Balance beginning of period $ 60,263 $ 60,090 $ 44,546 Provision for loan and lease losses 3,413 83 54 Acquisitions 5,078 14,043 Charge-offs (870 ) (713 ) (947 ) Less recoveries 839 803 820 Net (charge-offs) recoveries (31 ) 90 (127 ) Total Allowance for loan and lease losses 68,723 60,263 58,516 Reserve for unfunded commitments 1,273 1,231 2,145 Total Allowance for credit losses $ 69,996 $ 61,494 $ 60,661 Net charge-offs (recoveries) to average loans and leases (annualized) 0.00 % (0.01 )% 0.01 % Recoveries to gross charge-offs 96 % 113 % 87 % Allowance for credit losses to loans and leases 1.17 % 1.14 % 1.15 % Allowance for credit losses to nonperforming loans and leases 146 % 463 % 828 % Nonperforming loans and leases to total loans and leases 0.80 % 0.25 % 0.14 % Nonperforming assets: Nonperforming loans and leases $ 47,955 $ 13,296 $ 7,330 Real estate owned -
